PER CURIAM.
Laurel Carter appeals the summary denial of her postconviction relief motion filed pursuant to Florida Rule of Criminal Procedure 3.850. One of her allegations is that her guilty plea was not voluntarily entered because it was based upon erroneous advice from her lawyer regarding the gain time that Carter was eligible to receive while serving her prison sentence. If her allegation is true, she may be entitled to relief. Tarpley v. State, 566 So.2d 914 (Fla. 2d DCA 1990); Ray v. State, 480 So.2d 228 (Fla. 2d DCA 1985). We affirm the trial court’s denial of the other points raised by the appellant.
Accordingly, we reverse in part the trial court’s denial of the appellant’s motion and remand the case to the trial court for further proceedings pursuant to Florida Rule of Criminal Procedure 3.850.
SCHOONOVER, C.J., and DANAHY and PARKER, JJ., concur.